Title: From Thomas Jefferson to George Jefferson, 1 February 1801
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Washington Feb. 1. 1801.

My last to you was of Jan. 16. since which I have recieved your two of Jan. 12. and that of Jan. 23. I inclose you one for your brother, not knowing what is his correct post office, so as to send it to him by post directly.mr T. M. Randolph states to me that he shall fall in your debt £135 at the end of the year’s account, & being at a loss to provide it has asked me to do it. I have informed him I will with pleasure, if it will be convenient to you to recieve it the 1st. of April, before which it would not be in my power to advance it. if this will  suit you, you shall be free to take it of the sum recievable by you on that day for my tobacco. I have before drawn on you for 1000. D. payable to mr Lyle, 1000. D. payable to mr Tazewell, & this additional sum of 458. D. will still be more than covered by the whole amount of my tobacco.—I must pray you to procure & send to Monticello a hogshead of molasses for me. it is essential that it be double cased, or it will be half water before it gets there. I am with great esteem Dear Sir
Yours affectionately

Th: Jefferson

